647 S.W.2d 660 (1983)
Linda CAMPBELL, Appellant,
v.
STATE of Texas, Appellee,
and
Homer Clifton CAMPBELL, Appellant,
v.
STATE of Texas, Appellee.
Nos. 107-83, 108-83.
Court of Criminal Appeals of Texas, En Banc.
March 30, 1983.
Stephen M. Orr, Austin, for appellant.
Edward J. Walsh, Dist. Atty., and Edgar A. Nooning, III, Asst. Dist. Atty., Georgetown, Robert Huttash, State's Atty., and Alfred Walker, Asst. State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANTS' PETITIONS FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellants were convicted of the offense of aggravated robbery, and punishment was assessed at imprisonment for 30 years. The Court of Appeals affirmed. Campbell v. State, 644 S.W.2d 154 (Tex.App.Austin, 1982).
We agree with the Court of Appeals that Appellants' convictions should be affirmed. Accordingly, Appellants' petitions for discretionary review will be refused. As is true in every case, refusal of discretionary review by this Court does not constitute an endorsement or adoption of the reasoning employed by the Court of Appeals.
Appellants' petitions for discretionary review are refused.
IT IS SO ORDERED this 30th day of March, 1983.